--------------------------------------------------------------------------------

Exhibit 10.1

Securities Purchase Agreement

THIS SECURITIES PURCHASE AGREEMENT, dated as of May 11, 2012 (the “Agreement”),
is entered into by and between LONGHAI STEEL INC., a Nevada corporation, with
headquarters located at No. 1 Jingguang Rd., Neiqiu County, Xintai City, Hebei
Province, China (the “Company”), and the investors signatory hereto (the
"Purchaser").

R E C I TA L S:

WHEREAS, the Company is making a private offering of its Common Stock, $.001 par
value (“Common Stock”) to certain qualified investors on a “best efforts basis,”
up to $2,000,000 in gross proceeds; and warrants to purchase 1,333,333 common
shares at $1.00 for three years;

WHEREAS, all the subscriptions for Common Stock received by the Company will be
accepted on a rolling basis, meaning that investor subscriptions will be
accepted promptly after receipt by the Company, from time to time, and any one
investor subscription will not be dependant on any other investor subscriptions
being offered or accepted;

WHEREAS, the subscription amounts submitted with this form of subscription
agreement (“Agreement”) will not be held in escrow before acceptance but
deposited into the general deposit accounts of the Company, and therefore, such
amounts will be vulnerable to the claims of creditors of the Company, even
though the Company has not accepted the subscription;

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in accordance with and in reliance upon the exemption from securities
registration for offers and sales (i) in the United States to accredited
investors afforded by Rule 506 under Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (the “1933 Act”), and/or Section
4(2) of the 1933 Act (ii) outside the United States, in compliance with local
jurisdictional requirements, to investors that are not U.S. Persons pursuant to
Regulation S under the 1933 Act; and

WHEREAS, the Company wishes to sell to the Purchaser and the Purchaser wishes to
buy from the Company, Common Stock subscribed for in this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

AGREEMENT TO PURCHASE; PURCHASE PRICE.

Purchase; Purchase Requirements; Acceptance.

1

--------------------------------------------------------------------------------

Subscription Agreement and Tender of Payment. Subject to the terms and
conditions of this Agreement, the Purchaser is hereby submitting this
subscription to acquire the number of shares of Common Stock set forth on the
signature page of this Agreement (“Shares”), at a purchase price of $0.75 per
share, and together with the Agreement, is tendering payment to the Company of
the subscription amount also set forth on the signature page of this Agreement
(the “Purchase Price”). The subscription is irrevocable once submitted to the
Company, and the Purchaser hereby agrees to pay to the Company the Purchase
Price. The Purchase Price, pending acceptance by the Company of a subscription,
will not be placed in any escrow or other separate account, but placed in an
account of the Company.

Investor Questionnaire and Suitability Determination. Together with the tendered
subscription agreement and subscription funds, the Purchaser is tendering a
completed “Accredited Investor Questionnaire” in the form attached hereto as
Annex I. The Purchaser understands that a subscription is not complete until the
completed Accredited Investor Questionnaire, signed by Purchaser, is provided to
the Company and until the Placement Agent has made a suitability determination
that this Private Placement is suitable for Purchaser.

Rolling Acceptance of Subscriptions; Acceptance and Certificates. From time to
time, the Company will accept subscriptions tendered to it, at which time the
Purchaser will be considered a holder of the Shares subscribed for in this
Agreement. As promptly as practical, the Company will return a copy of this
Agreement to the Purchaser, executed by the Company, together with the
Certificates (as defined below) representing the number of shares of Common
Stock, for the accepted subscription.

Method of Payment of Subscription Amount. The Purchase Price shall be payable in
United States Dollars, and may be made by personal check, bank check, or wire
transfer. The Purchase Price will not be deemed paid under the terms of this
Agreement until the funds are considered good and collected funds into the
account into which the funds are paid. Any costs associated with the failure to
make payment of the full Purchase Price, including incoming wire fees assessed
against the Company, will be the responsibility of the subscribing Purchaser.

Checks should be made payable to “Longhai Steel Inc.”

Wire transfers should be sent to:

HSBC Bank USA. N. A.
Account Name: Longhai Steel Inc.
ACCOUNT No.:
SWIFT:
A/B/A No:

Payment of Commission and Expenses. The Company will pay to the Broker, after
acceptance of subscriptions, for its own account or for the account of other
selling Persons, the agreed upon commission and reimbursement of expenses as
described in the Private Placement Memorandum of the Company, dated the _______
day of March, 2012 (“Placement Memorandum”).

--------------------------------------------------------------------------------

Certain Definitions. As used herein, each of the following terms has the meaning
set forth below, unless the context otherwise requires:

"1933 Act" means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, or any similar successor statute.

"1934 Act" means the Securities Act of 1934, as amended, and the rules and
regulations thereunder, or any similar successor statute.

“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.

"Broker" means Network 1 Financial Securities, Inc., as the exclusive selling
agent of the Common Stock offered by the Company through the Placement
Memorandum, pursuant to the separate Placement Agent’s Agreement.

“Certificates” means the stock certificate(s) representing the Shares for which
subscriptions have been accepted by the Company, duly executed by the Company in
the name of the Purchaser.

“Closing Date” means the date of the closing of the purchase and sale of the
Shares to which this subscription agreement relates, as provided herein.

“Company Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Company pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.

“Holder” means the Person holding the relevant Securities at the relevant time.

“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (x) adversely
affect the legality, validity or enforceability of the Agreement, (y) have or
result in a material adverse effect on the results of operations, assets, or
condition (financial or otherwise) of the Company and its subsidiaries, taken as
a whole, and as described in the Placement Memorandum, (z) adversely impair the
Company's ability to perform fully on a timely basis its obligations under the
Agreement.

“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership or trust.

“Purchaser Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the relevant Purchaser
pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act.

“Securities” means the Common Stock and the Shares subject to this Agreement, as
the context indicates.

--------------------------------------------------------------------------------

“State of Incorporation” means Nevada.

ARTICLE 2

PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

Without limiting Purchaser's right to sell any of the Securities in compliance
with the 1933 Act, the Purchaser is purchasing the Securities and will be
acquiring the Shares for its own account for investment only and not with a view
towards the public sale or distribution thereof and not with a view to or for
sale in connection with any distribution thereof.

The Purchaser is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the 1933 Act by reason of Rule
501(a)(3), (ii) experienced in making investments of the kind described in this
Agreement and the Placement Memorandum, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its Affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement and the Placement
Memorandum, and (iv) able to afford the loss of the entire Purchase Price.

All subsequent offers and sales of the Securities by the Purchaser shall be made
pursuant to a registration of the Shares under the 1933 Act or pursuant to an
exemption from registration. The Purchaser understands that the Company has no
obligation to take any action to register the Shares with the United States or
any state authority for the resale or transfer of the Shares by any Purchaser,
now or in the future.

The Purchaser understands that the Securities are being offered and sold to it
in reliance on specific exemptions from the registration requirements of the
1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

The Purchaser and its advisors, if any, have been furnished with the Placement
Memorandum and all additional materials relating to the business, finances and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Purchaser. The Purchaser and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and have received complete and satisfactory answers to any such
inquiries.

The Purchaser understands that its investment in the Securities is an investment
in a start up company and involves a high degree of risk. The Purchaser
understands that the investment in the Securities may not provide any return and
a return, if any, is likely to be well in the future.

--------------------------------------------------------------------------------

The Purchaser hereby represents that, in connection with its purchase of the
Securities, it has not relied on any statement or representation by the Company
or any of its officers, directors and employees or any of its attorneys or
agents, except as specifically set forth in this Agreement or the Placement
Memorandum.

The Purchaser understands that no United States federal or state agency or any
other government or governmental agency has passed on or made any recommendation
or endorsement of the Securities.

This Agreement to which the Purchaser is a party, and the transactions
contemplated thereby, have been duly and validly authorized, executed and
delivered on behalf of the Purchaser and are valid and binding agreements of the
Purchaser enforceable in accordance with their respective terms, subject as to
enforceability to general principles of equity and to bankruptcy, insolvency,
moratorium and other similar laws affecting the enforcement of creditors' rights
generally.

The Purchaser has taken no action which would give rise to any claim by any
Person for brokerage commissions and expense, other than Network 1 Financial
Securities, Inc., Broker's fees or similar payments by the Company relating to
this Agreement or the transactions contemplated hereby. The Company shall have
no obligation with respect to such fees and expenses or with respect to any
claims made by or on behalf of other Persons for fees and expenses of a type
contemplated in this paragraph that may be due in connection with the
transactions contemplated hereby. The Purchaser shall indemnify and hold
harmless each of the Company, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney's fees) and
expenses suffered in respect of any such claimed or existing fees and expenses,
as and when incurred.

The Purchaser hereby covenants and warrants that, between the Closing Date and
the date on which he or she no longer holds any of the Securities, Purchaser
will not engage in any hedging transactions or shorting transactions in any
securities of the Company, including the Securities.

The Purchaser hereby covenants and warrants that he or she is not acting as a
"group" for purposes of Section 13 of the Securities Exchange Act of 1934.

ARTICLE 3

COMPANY REPRESENTATIONS, ETC.

The Company represents and warrants to the Purchaser as of the date hereof and
as of the Closing Date that, except as otherwise provided in the Placement
Memorandum and herein:

Rights of Others Affecting the Transactions. There are no preemptive rights of
any shareholder of the Company, as such, to acquire the Shares. No party has a
currently exercisable right of first refusal with respect to the sale of the
Shares.

--------------------------------------------------------------------------------

Status. The Company is a corporation duly organized, validly existing and in
good standing under the laws of Nevada and has the requisite corporate power to
own its properties and to carry on its business as now being conducted. The
Company is duly qualified as a foreign corporation to do business and is in good
standing in each jurisdiction where the nature of the business conducted or
property owned by it makes such qualification necessary, other than those
jurisdictions in which the failure to so qualify would not have or result in a
Material Adverse Effect.

Authorized Shares. The authorized capital stock of the Company is as described
in the Placement Memorandum, subject to the sale of the Common Stock offered
hereby from time to time since the date of the Placement Memorandum. All the
issued and outstanding shares of capital stock of the Company have been duly
authorized and validly issued and are fully paid. The Company has sufficient
authorized and unissued shares of Common Stock as may be necessary to effect the
issuance of the Securities. The Securities have been duly authorized and, when
issued, in accordance with their terms, will be duly and validly issued, fully
paid and non-assessable and, except to the extent, if any, provided by the law
of the State of Incorporation, will not subject the Holder thereof to personal
liability by reason of being such Holder.

Transaction Agreements and Stock. This Agreement and the transactions
contemplated thereby, have been duly and validly authorized by the Company. This
Agreement has been duly executed and delivered by the Company, and this
Agreement is, and the Certificates when executed and delivered by the Company,
will be, valid and binding agreements of the Company enforceable in accordance
with their respective terms, subject as to enforceability to general principles
of equity and to bankruptcy, insolvency, moratorium, and other similar laws
affecting the enforcement of creditors' rights generally.

Non-contravention. The execution and delivery of this Agreement by the Company,
the issuance of the Securities being offered by the Placement Memorandum, and
the consummation by the Company of the other transactions contemplated by this
Agreement do not and will not conflict with or result in a breach by the Company
of any of the terms or provisions of, or constitute a default under (i) the
certificate of incorporation or by-laws of the Company, each as currently in
effect, (ii) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company is a party or by which it or any of its
properties or assets are bound except as herein set forth, or (iii) to its
knowledge, any existing applicable law, rule, or regulation or any applicable
decree, judgment, or order of any court, United States federal or state
regulatory body, administrative agency, or other governmental body having
jurisdiction over the Company or any of its properties or assets, except where
such conflict, breach or default which would not have or result in a Material
Adverse Effect.

Approvals. No authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the shareholders of the Company is required to be obtained by the
Company for the issuance and sale of the Shares to the Purchaser as contemplated
by this Agreement, except such authorizations, approvals and consents that have
been obtained.

--------------------------------------------------------------------------------

Absence of Certain Changes. Since the date of the unaudited balance sheet
included in the Placement Memorandum, the Company has not (i) incurred or become
subject to any material liabilities (absolute or contingent) except liabilities
incurred in the ordinary course of business consistent with past practices; (ii)
discharged or satisfied any material lien or encumbrance or paid any material
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business consistent with past practices; (iii)
declared or made any payment or distribution of cash or other property to
shareholders with respect to its capital stock, or purchased or redeemed, or
made any agreements to purchase or redeem, any shares of its capital stock; (iv)
sold, assigned or transferred any other tangible assets, or canceled any debts
or claims, except in the ordinary course of business consistent with past
practices; (v) suffered any substantial losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of existing business; (vi) made any changes in employee
compensation, except in the ordinary course of business consistent with past
practices; or (vii) experienced any material problems with labor or management
in connection with the terms and conditions of their employment.

Full Disclosure. There is no fact known to the Company (other than general
economic conditions known to the public generally or as disclosed in the
Placement Memorandum) that has not been disclosed in writing to the Purchaser
that would reasonably be expected to have or result in a Material Adverse
Effect.

Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or nongovernmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, this Agreement. The Company is
not aware of any valid basis for any such claim that (either individually or in
the aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which the Company is a party or by which it or any of its properties is bound,
that involve the transaction contemplated herein or that, alone or in the
aggregate, could reasonably be expect to have a Material Adverse Effect.

Absence of Certain Company Control Person Actions or Events. Except as disclosed
in the Placement Memorandum, none of the following actions has been taken during
the past ten (10) years with respect to a Company Control Person:

A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;

--------------------------------------------------------------------------------

Such Company Control Person was convicted in a criminal proceeding or is a named
subject of a pending criminal proceeding (excluding traffic violations and other
minor offenses);

Such Company Control Person was the made the subject of or consented to any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any court of competent jurisdiction, permanently or temporarily enjoining him
from, or otherwise limiting, the following activities:

acting, as an investment advisor, underwriter, broker or dealer in securities,
or as an affiliated person, director or employee of any investment company,
bank, savings and loan association or insurance company, as a futures commission
merchant, introducing broker, commodity trading advisor, commodity pool
operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission (“CFTC”) or engaging in or continuing any conduct or practice
in connection with such activity;

engaging in any type of business practice; or

engaging in any activity in connection with the purchase or sale of any security
or commodity or in connection with any violation of federal or state securities
laws or federal commodities laws; or

Such Company Control Person was found by a court of competent jurisdiction in a
civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.

Prior Issues. During the twelve (12) months preceding the date hereof, the
Company has not issued any stock option grants, convertible securities or any
shares of its Common Stock, except as disclosed in the Placement Memorandum.

No Undisclosed Liabilities or Events. The Company has no liabilities or
obligations other than those disclosed in the Placement Memorandum or those
incurred in the ordinary course of the Company's business since the date of the
unaudited balance sheet included in the Placement Memorandum, or which
individually or in the aggregate, do not or would not have a Material Adverse
Effect. There are no proposals currently under consideration or currently
anticipated to be under consideration by the Board of Directors or the executive
officers of the Company which proposal would (y) change the certificate of
incorporation or other charter document or by-laws of the Company, each as
currently in effect, with or without shareholder approval, which change would
reduce or otherwise adversely affect the rights and powers of the shareholders
of the Common Stock or (z) materially or substantially change the business,
assets or capital of the Company, including its interests in subsidiaries.

No Default. Neither the Company nor any of its subsidiaries is in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any material indenture, mortgage, deed of trust or other
material instrument or agreement to which it is a party or by which it or its
property is bound.

--------------------------------------------------------------------------------

No Integrated Offering. Neither the Company nor any of its Affiliates nor any
person acting on its or their behalf has, directly or indirectly, at any time
since January 1, 2009, made any offer or sales of any security or solicited any
offers to buy any security under circumstances that would eliminate the
availability of the exemption from registration under Regulation D in connection
with the offer and sale of the Securities as contemplated hereby.

Fees to Brokers, and Others. Except for payment of fees and commissions to the
Broker for itself and other selling agents, payment of which is the sole
responsibility of the Company, the Company has taken no action which would give
rise to any claim by any Person for brokerage commission, Broker's fees or
similar payments by Purchaser relating to this Agreement or the transactions
contemplated hereby. Purchaser shall have no obligation with respect to such
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this paragraph that may be due in connection with
the transactions contemplated hereby. The Company shall indemnify and hold
harmless each Purchaser, its employees, officers, directors, agents, and
partners, and their respective Affiliates, from and against all claims, losses,
damages, costs (including the costs of preparation and attorney's fees) and
expenses suffered in respect of any such claimed or existing fees, as and when
incurred.

ARTICLE 4

CERTAIN COVENANTS AND ACKNOWLEDGMENTS.

4.1     Transfer Restrictions. The Purchaser acknowledges that (1) the
Securities have not been and are not being registered under the provisions of
the 1933 Act and the Shares have not been and are not being registered under the
1933 Act, and may not be transferred unless (A) subsequently registered
thereunder or (B) the Purchaser shall have delivered to the Company an opinion
of counsel, reasonably satisfactory in form, scope and substance to the Company,
to the effect that the Securities to be sold or transferred may be sold or
transferred pursuant to an exemption from such registration; (2) any sale of the
Securities made in reliance on Rule 144 promulgated under the 1933 Act may be
made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any resale of such Securities under circumstances in which the
seller, or the Person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder; and (3) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or to comply with the
terms and conditions of any exemption thereunder or under state securities laws.

4.2     Restrictive Legend. The Purchaser acknowledges and agrees that the
certificates and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

--------------------------------------------------------------------------------

4.3     Rule 144 Resale. The Purchaser has read and understands that Rule 144
promulgated under the Securities Act requires, among other conditions, a six (6)
month holding period prior to the resale of securities acquired in a non-public
offering without having to satisfy the registration requirements under the
Securities Act. The Purchaser understands that the Company makes no
representation or warranty regarding its fulfillment in the future of any
reporting requirements under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or its dissemination to the public of any current
financial or other information concerning the Company, as is required by Rule
144 as one of the conditions of its availability. The Purchaser is aware that
the safe harbor provided by Rule 144 of the Securities Act is not now available
for Purchaser’s resale of the Securities and Rule 144 may never become available
for Purchaser’s resale of the Securities or any portion thereof.

4.4     Deposit and Resale of Securities. Purchaser understands that, in
addition to the restricted stock requirements of Rule 144 set forth in Section
3.12, above, clearing brokers may decline to deposit into Purchaser’s account a
stock certificate for a security that (1) has a closing price below one cent
($0.01) and/or (2) has stale or incomplete filings with the U.S. Securities and
Exchange Commission (SEC) or with Canada’s System for Electronic Document
Analysis and Retrieval (SEDAR). Moreover, in the event that Company files with
Pink Sheets, clearing brokers may decline to even consider depositing Company’s
securities. In addition to these conditions and limitations, Purchaser
understands that clearing brokers may subject Company’s securities to additional
review before accepting such securities for deposit. This review process may (1)
take up to two weeks or longer and (2) may include research into Company and/or
Purchaser. Purchaser understands that the characteristics triggering additional
review include but may not be limited to: (1) low price of the security or
securities under review; (2) large number of shares being deposited with
clearing broker into Purchaser’s account; (3) the securities in question are
non-exchange traded; (4) the stock certificates are recently issued; (5) recent
merger activity of underlying Company; and/or (6) change of name of the
underlying Company issuing these stock certificates. Clearing brokers may also
charge a fee to Purchaser’s account for this review. Finally, Purchaser
understands that all of the aforementioned conditions, limitations, and
characteristics triggering review may apply to Purchaser’s Deposit/Withdrawal At
Custodian (DWAC) requests, Automated Customer Account Transfer Account Service
(ACATS) requests, and Depository Trust Company (DTC) receipts for deposit
requests.

4.5     Filings. The Company undertakes and agrees to make all necessary filings
in connection with the sale of the Securities to the Purchaser under any United
States laws and regulations applicable to the Company and to provide a copy
thereof to the Purchaser promptly after such filing.

4.6     Use of Proceeds. The Company shall use the proceeds received hereunder
as set forth in the Placement Memorandum, including as follows payment of
certain fees and expenses to the Broker for itself and any other selling agents
as provided herein.

--------------------------------------------------------------------------------

4.7     Publicity, Filings, Releases, Etc. Each of the parties agrees that it
will not disseminate any information relating to the Transaction Agreements or
the transactions contemplated thereby, including issuing any press releases,
holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof. Neither party will
include in any such Publicity any statement or statements or other material to
which the other party reasonably objects. Notwithstanding the foregoing, each of
the parties hereby consents to the disclosure of the transactions contemplated
hereby in required filings with the SEC and any state securities departments and
any other regulatory authorities.

4.8     Broker Fees. The Company shall pay to the Broker (for itself and for any
other selling agents) a commission in the form of cash equal in value to ten
percent (10%) of the gross proceeds from the sale of the Common Stock under this
Agreement, three percent (3%) unaccountable, as well as warrants totaling ten
percent (10%) of the common stock sold. Such commission is more fully described
in the Broker Commission Agreement between the Company and the Broker of even
date herewith.

4.9     Attorneys' Fees. The Company shall bear its legal fees and expenses
incurred in connection with the preparation and negotiation of the documents
contemplated by this transaction. Other than the amounts contemplated in the
immediately preceding sentence, each party shall pay the fees and expenses of
its advisers, counsel, accountants, and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.

4.10     Right of First Refusal.

(a)     From the date hereof until the one (1) year anniversary of the Closing
Date, the Company will not, directly or indirectly, offer, sell, grant any
option to purchase, or otherwise dispose of (or announce any offer, sale, grant
or any option to purchase or other disposition of) any of its or its
subsidiaries’ equity or equity equivalent securities, including, without
limitation, any debt, preferred stock or other instrument or security that is,
at any time during its life and under any circumstances, convertible into or
exchangeable or exercisable for shares of Common Stock or Common Stock
Equivalents (any such offer, sale, grant, disposition or announcement being
referred to as a “Subsequent Placement”) unless the Company shall have first
complied with this Section. If the Company desires to engage in a Subsequent
Placement it shall deliver to each of the Purchasers a written notice to such
effect specifying the general terms of the offering the Company desires to make
(including, without limitation, all information relating to price, structure and
amount of such offering) and for a period of at least twenty Business Days after
the giving of such notice the Company agrees to negotiate in good faith with any
Investors responding to such notice the terms of a sale of the Company’s
securities to such responding Purchasers.

(b)     In the event that the Company shall receive an offer regarding the
purchase of the Company’s securities or a Subsequent Placement contemplated in
the last sentence of Section 4.10(a) shall not have closed by the 45th business
day following the delivery to the Purchasers of the written notice for such
Subsequent Placement, and in either event prior to any Subsequent Placement, the
Company shall deliver to each Purchaser hereunder a written notice (the ”Offer
Notice”) of any proposed or intended issuance or sale or exchange (the ”Offer”)
of the securities being offered (the “Offered Securities”) in a Subsequent
Placement, which offer notice shall (v) identify and describe the offered
securities, (w) include the final form of documents and agreements governing the
Subsequent Placement, (x) specify the price and other terms upon which the
offered securities are to be issued, sold or exchanged, and the number or amount
of the Offered Securities to be issued, sold or exchanged, (y) identify the
persons or entities (if known) to which or with which the offered securities are
to be offered, issued, sold or exchanged and (z) offer to issue and sell to or
exchange with such investors all of the offered securities, allocated among such
Purchasers (the “Basic Amount”), and (b) with respect to each investor that
elects to purchase its basic amount, any additional portion of the offered
securities attributable to the Basic Amounts of other Purchasers as such
Purchaser shall indicate it will purchase or acquire should the other investors
subscribe for less than their Basic Amounts (the “Under-subscription Amount”),
which process shall be repeated until the investors shall have an opportunity to
subscribe for any remaining Under-subscription Amount.

--------------------------------------------------------------------------------

(c)     To accept an offer, in whole or in part, such investor must deliver a
written notice to the Company prior to the end of the fifth business day after
such Purchaser’s receipt of the offer notice (the “Offer Period”), setting forth
the portion of such Purchaser’s Basic Amount that such Purchaser elects to
purchase and, if such Purchaser shall elect to purchase all of its Basic Amount,
the Under-subscription Amount, if any, that such Purchaser elects to purchase
(in either case, the “notice of acceptance”). If the Basic Amounts subscribed
for by all Purchasers are less than the total of all of the basic amounts, then
each Purchaser who has set forth an Under-subscription Amount in its notice of
acceptance shall be entitled to purchase, in addition to the Basic Amounts
subscribed for, the Under-subscription Amount it has subscribed for; provided,
however, that if the Under-subscription Amounts subscribed for exceed the
difference between the total of all the Basic Amounts and the Basic Amounts
subscribed for (the “Available Under-subscription Amount”), each Purchaser who
has subscribed for any Under-subscription amount shall be entitled to purchase
only that portion of the available Under-subscription Amount as the basic amount
of such Purchaser bears to the total basic amounts of all Purchasers that have
subscribed for Under-subscription Amounts, subject to rounding by the company to
the extent its deems reasonably necessary.

(d)     The Company shall have twenty business days from the expiration of the
offer period above to (i) offer, issue, sell or exchange all or any part of such
offered securities as to which a notice of acceptance has not been given by the
Purchasers (the “Refused Securities”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring person or persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement (as defined below), and
(b) either (x) the consummation of the transactions contemplated by such
Subsequent Placement Agreement or (y) the termination of such Subsequent
Placement Agreement, which shall be filed with the commission on a current
report on Form 8-k with such Subsequent Placement Agreement and any documents
contemplated therein filed as exhibits thereto. If no disclosure has been made
by the Company by the end of the twenty business day period referred to in this
subsection (d), the Subsequent Placement shall be deemed to have been abandoned
and the Purchasers shall no longer be deemed to be in possession of any
non-public information with respect to the Company.

--------------------------------------------------------------------------------

(e)     In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in this
Section 4.10), then each Purchaser may, at its sole option and in its sole
discretion, reduce the number or amount of the offered securities specified in
its notice of acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that such Purchaser elected to purchase
pursuant to section 4.10(c) above multiplied by a fraction, (i) the numerator of
which shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including offered securities to be issued
or sold to Purchasers pursuant to section 4.10(c) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities. In the event that any Purchaser so elects to reduce the number or
amount of Offered Securities specified in its notice of acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Purchasers in accordance with Section 4.10(b) above.

(f)     Upon the closing of the issuance, sale or exchange of all or less than
all of the refused Securities, the Purchasers shall acquire from the Company,
and the Company shall issue to the Purchasers, the number or amount of Offered
Securities specified in the notices of acceptance, as reduced pursuant to
Section 4.10(e) above if the Purchasers have so elected, upon the terms and
conditions specified in the offer. The purchase by the Purchasers of any Offered
Securities is subject in all cases to the preparation, execution and delivery by
the Company and the Purchasers of a purchase agreement relating to such Offered
Securities reasonably satisfactory in form and substance to the Purchasers and
their respective counsel (such agreement, the “Subsequent Placement Agreement”).

(g)     Any Offered Securities not acquired by the Purchasers or other persons
in accordance with Section 4.10(f) above may not be issued, sold or exchanged
until they are again offered to the Purchasers under the procedures specified in
this Agreement.

(h)     In exchange for the Company’s willingness to agree to these procedures,
each Purchaser hereby irrevocably agrees that it will hold in strict confidence
any and all offer notices, the information contained therein, and the fact that
the Company is contemplating a subsequent Placement, until such time as the
Company is obligated to make the disclosures required by Section 4.10(d), or
unless it notifies the Company in writing that it no longer desires to receive
offer notices.

(i)     The rights contained in this Section shall not apply to the issuance and
sale by the Company of

(a)     shares of Common Stock or Common Stock Equivalents to employees,
officers, or directors of the Company, as compensation for their services to the
Company or any of its direct or indirect Subsidiaries pursuant to arrangements
approved by the Board of Directors of the Company,

(b)     shares of Common Stock or Common Stock Equivalents issued as
consideration for the acquisition of another company or business in which the
shareholders of the Company do not have an ownership interest, and where the
primary purpose is not to raise capital for the Company or any Subsidiary, which
acquisition has been approved by the Board of Directors of the Company, or

--------------------------------------------------------------------------------

(c)     up to an aggregate of $250,000 worth of shares of Common Stock or Common
Stock Equivalents issued to non-Affiliates in connection with services rendered
to the Company pursuant to arrangements approved by the Board of Directors of
the Company.

ARTICLE 5

CONDITIONS PRECEDENT TO CLOSING

5.1     Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Investor to acquire Securities at the Closing
is subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:

(a)     Representations and Warranties. The representations and warranties of
the existing company entities contained herein shall be true and correct in all
material respects as of the date when made and as of the closing as though made
on and as of such date;

(b)     Performance. The existing company entities shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the transaction documents to be performed, satisfied
or complied with by it at or prior to the closing;

(c)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the transaction
documents;

(d)     Adverse Changes. Since the date of execution of this agreement, no event
or series of events shall have occurred that reasonably could have or result in
a material adverse effect or a material adverse change with respect to the
company or the subsidiaries;

(e)     Company Agreements. The company shall have delivered:

(i)     This Agreement, duly executed by the Company;
(ii)     The Registration Rights Agreement, duly executed by the Company;
(iii)     Warrants, duly executed by the Company;

(f)     Company Deliverables. The Company shall have delivered to each
Purchaser:

(i)     a certificate, executed on behalf of the Company by its Chief Executive
Officer or its Chief Financial Officer, dated as of the Closing Date, certifying
the fulfillment of the condition specified in Section 5.1(b);

(ii)     a certificate, executed on behalf of the Company by its Secretary or
other authorized person, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by the Agreement, certifying the current versions of
the Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of Persons signing the transaction documents and
related documents on behalf of the Company;

--------------------------------------------------------------------------------

(iii)     a certificate, processed by the transfer agent, representing the
number of shares set forth below such Purchaser’s name on the signature pages
hereto, registered in the name of such Purchaser against payment of such
Purchaser’s purchase price in United States dollars and in immediately available
funds, by wire transfer to an account designated in writing by the Company; and

(iv)     the legal opinion of Company U.S. counsel, in agreed form, addressed to
the Purchasers.

5.2     Conditions precedent to the obligations of the company to sell
securities. The obligation of the Company to sell securities at the closing is
subject to the satisfaction or waiver by the Company, at or before the closing,
of each of the following conditions:

(a)     Representations and warranties. The representations and warranties of
each Purchaser contained herein shall be true and correct in all material
respects as of the date when made and as of the closing date as though made on
and as of such date;

(b)     Performance. Each Purchaser shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the transaction documents to be performed, satisfied or complied with by such
Purchaser at or prior to the closing;

(c)     No injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the transaction
documents;

(d)     Purchaser deliverables. Each Purchaser shall have delivered the
Securities Purchase Agreement and the Registration Rights Agreement, each duly
executed by such Purchaser and a completed Accredited Investor Questionnaire
attached hereto as Annex I.

ARTICLE 6

MISCELLANEOUS

TRANSFER AGENT INSTRUCTIONS.

The Company warrants that, with respect to the Securities, other than the stop
transfer instructions to give effect to Article 4 hereof, it will give its
transfer agent no instructions inconsistent with instructions to issue Common
Stock from time to time bearing the restrictive legend specified in Article 4 of
this Agreement. Except as so provided, the Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement. Nothing in this Section shall affect in any way the
Purchaser's obligations and agreement to comply with all applicable securities
laws upon resale of the Securities. If the Purchaser provides the Company with
an opinion of counsel reasonably satisfactory to the Company that registration
of a resale by the Purchaser of any of the Securities in accordance with Article
4 of this Agreement is not required under the 1933 Act, the Company shall
(except as provided in Article 4 of this Agreement) permit the transfer of the
Securities, promptly instruct the Company's transfer agent to issue one or more
certificates for Common Stock without legend in such name and in such
denominations as specified by the Purchaser.

--------------------------------------------------------------------------------

CLOSING DATE.

The Closing Date with respect to this Agreement and the subscription of the
Purchase at such time as the subscription agreement is accepted by the Company.
There will be similar closing dates as to other subscriptions, from time to
time, but each will not be dependant on any other closing date being scheduled
or occurring.

INDEMNIFICATION.

The Company agrees to indemnify and hold harmless each Purchaser and its
officers, directors, employees, and agents, and each Purchaser Control Person
from and against any losses, claims, damages, liabilities or expenses incurred
(collectively, “Damages”), joint or several, and any action in respect thereof
to which Purchaser, its partners, Affiliates, officers, directors, employees,
and duly authorized agents, and any such Purchaser Control Person becomes
subject to, resulting from, arising out of or relating to any misrepresentation,
breach of warranty or non-fulfillment of or failure to perform any covenant or
agreement on the part of Company contained in this Agreement, except to the
extent such Damages result primarily from Purchaser's failure to perform any
covenant or agreement contained in this Agreement, including the provision of
current and accurate information in its Investor Questionnaire, or Purchaser's
or its officers', directors', employees', agents' or Purchaser Control Persons'
negligence, recklessness or bad faith in performing its obligations under this
Agreement.

JURY TRIAL WAIVER.

The Company and the Purchaser hereby waive a trial by jury in any action,
proceeding or counterclaim brought by either of the Parties hereto against the
other in respect of any matter arising out or in connection with this Agreement
and the Placement Memorandum.

GOVERNING LAW; MISCELLANEOUS.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York for contracts to be wholly performed in such state and
without giving effect to the principles thereof regarding the conflict of laws.
The Company and each Purchaser hereby submit to the jurisdiction of any state
court of competent jurisdiction in and for New York County, New York, or in the
United States District Court for the Southern District of New York sitting at
New York City in any action or proceeding arising out of or relating to this
Agreement and agree that all claims in respect of the action or proceeding may
be heard and determined in any such court; agree not to bring any action or
proceeding arising out of or relating to this Agreement in any other court;
waive any defense of inconvenient forum to the maintenance of any action or
proceeding so brought and waive any bond, surety, or other security that might
be required of any other party with respect thereto; and agree that a final
judgment in any action or proceeding so brought shall be conclusive and may be
enforced by suit on the judgment or in any other manner provided by law or in
equity.

--------------------------------------------------------------------------------

Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto.

All pronouns and any variations thereof refer to the masculine, feminine or
neuter, singular or plural, as the context may require.

A facsimile transmission of this signed Agreement shall be legal and binding on
all parties hereto.

This Agreement may be signed in one or more counterparts, each of which shall be
deemed an original.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

This Agreement may be amended only by an instrument in writing signed by the
party to be charged with enforcement thereof.

This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof.

NOTICES. Any notice required or permitted hereunder shall be given in writing
(unless otherwise specified herein) and shall be deemed effectively given on the
earliest of:

the date delivered, if delivered by personal delivery as against written receipt
therefore or by confirmed facsimile transmission,

the seventh business day after deposit, postage prepaid, in the United States
Postal Service by registered or certified mail, or

the third business day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,

--------------------------------------------------------------------------------

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days’ advance written notice similarly given to each of the other
parties hereto):

Company: Longhai Steel Inc   Attention: Steven J. Ross               with a copy
to:           Pillsbury Winthrop Shaw Pittman LLP   2300 N Street, N.W.  
Washington, D.C 20037   Tel: 202-663-8000   Fax: 202-663-8007            
Purchaser: To the addresses set forth on the Investor Questionnaire attached
hereto as Annex I.       with a copy to:       Network 1 Financial Securities,
Inc.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

The Company’s and the Purchaser' representations and warranties herein shall
survive the execution and delivery of this Agreement and the delivery of the
Certificates and the payment of the Purchase Price, and shall inure to the
benefit of the Purchaser and the Company and their respective successors and
assigns.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Securities Purchase Agreement has been duly executed by
the Purchaser, for the amount of shares and subscription amount, as of the date
set forth below.

Purchaser is subscribing for ________________________ shares of Class A Common
Stock, price per share $0.75, and a warrant to purchase ½ share at $1.00 for
three years.

Purchaser is submitting payment to the Company in the amount of
$__________________.

  ______________________   Signature of Subscriber   ______________________  
Print Name of Subscriber     Date: ______________________ 2012 By:
______________________   Its: ______________________

As of the date set forth below, the undersigned hereby accepts this Agreement
and that it have caused this Securities Purchase Agreement to be duly executed
on its behalf.

Longhai Steel Inc.

__________________________________
By: Mr. Chaojun Wang
Title: CEO

Date: ___________ 2012.

--------------------------------------------------------------------------------